Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (20180292532) in view of Kane (20090015891).
Referring to claims 1 and 19, Meyers shows A Light Imaging, Detection and Ranging (LIDAR) system comprising:
at least 6 LIDAR units (see figure 1 note the six individual beams and sensors);
a beam steering mirror (BSM) assembly reflecting collimated light from the 6 LIDARS units on a shared beam steering mirror (see figure 1 and 2 Ref 114 and 112); and
wherein the beam stirring mirror is configured to resonate from an electromagnetic force (see paragraph 18) on the first axis and the second axis to achieve in range of approximately negative 20 degrees to plus 20 degrees optical field of view on both the first axis and the second axis to determine the shape of a distant object (see paragraph 18 note the galvanometer has a scan range from thirty to one hundred twenty degrees of movement (this range renders obvious a 40 degree total 
Kane teaches a similar device including a mirror having dimensionas in a first axis of approximately 10 mm to 30 mm and a second axis approximately 10mm to 30 mm (see paragraph 79), Kane also shows a single mirror that includes scan capabilities of -20° to 20° in both a first and second axis (see 137-138 also see paragraph 260).  It would have been obvious to modify the scanning system of Meyers to include the dual axis mirror as shown by Kane because this allows for similar field of view scanning capabilities while including a single scanning mirror that allows for a more compact device while maintaining a field of view commensurate with the device of Meyers.  
Referring to claim 2, the combination of Meyers and Kane renders obvious each of the plurality of LIDAR units are placed at different incidence angles in reference to the BSM assembly and each of said plurality of LIDAR units cover a fractional field of view of said LIDAR system field of view (see figure 2 note the angle of each of the beams).
Referring to claims 3 and 20, the combination of Meyers and Kane renders obvious the BSM assembly steers time dependent, sequentially transmitted laser lights from the plurality of LIDAR units and converts distance measuring data of the distant object into a three dimensional scanned data cloud (see figure 2 Ref 208 also see paragraph 14 note the determined shape, position and orientation of the target object).  While Meyers does not specifically say determining a point cloud of the object this is extremely common in the multi LIDAR scanning systems when determining the shape of the target object.  
Referring to claim 18, Meyers shows  is used in at least one of the group consisting of: an automobile LIDAR system, a vehicle autonomous drive, a robot, a factory automation LIDAR, a projector, and a heads up display (see paragraph 22).

Allowable Subject Matter
Claims 4-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645